DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Upon applicant's request to add more claims to applicant’s submission on 10/28/2021, supplemental amendments filed on 11/15/2021 has been entered. 
Claims 25, 39, and 55 are amended, claims 26-34 are 40-48 canceled, and claims 56-80 are added in response to the last office action. Claims 25, 39, and 55-80 are pending. Moyer et al and Weber et al were cited, previously.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. [FP 8.33 nonstatutory ODP].

Claims 1-12 of U.S. Patent No. 9,740,887 contain every element of claims 25-54 of the instant application and as such anticipate claims 25, 39, and 55-80 of the instant application. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 25, 39, and 55-80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 25, 39, and 55-80 are rejected under 35 U.S.C. 102(b) as being anticipated by Moyer et al [US 2004/0243823 A1].
	As to claims 25 and 39, Moyer et al teach a system, comprising:
a processor [e.g., “master 12 and master 14 may be processors” in paragraph 0016];
a direct memory access (DMA) subsystem [e.g., “memory controller 32” receiving state information 60 related to DMA operation for accessing non-volatile memory 36 from a DMA circuitry in paragraphs 0027, 0016] coupled to the processor, wherein the DMA subsystem includes a DMA channel [e.g., “Access control circuitry 42 provides access allowed indicators 68 (which may include one or more indicators) to memory access circuitry 44” in paragraph 0014; “In operation, masters 12 and 14 request use of system interconnect 22 to request access to other slaves 20, to peripherals 18, or to non-volatile memory 36 via memory controller 32” in paragraph 0019];
an L3 interconnect [e.g., SYSTEM INTERCONNECT 22, MEMORY CONTROLLER 32 in fig. 1] coupled to the DMA subsystem; and 

wherein the DMA subsystem configured to:
determine whether the request is a privilege access or a secure user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from 
set the DMA channel as a privilege channel or as a user channel in response to determining that the request is the privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure 
set the DMA channel as a public privilege channel, a public user channel, or as a secure user channel, but not as a secure privilege channel, in response to determining that the request is the secure user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “The access request can be, for example, a read request or a write request for either data or instructions.  Memory controller 32, in response to a read access request, provides the requested information (data or instructions) back to the requesting master via system interconnect 22, assuming the requesting master has sufficient access 
As to claim 55, Moyer et al teach wherein the privilege channel enables operating system accesses [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “The access request can be, for example, a read request or a write request for either data or instructions.  Memory controller 32, in response to a read access request, provides the requested information (data or instructions) back to the requesting master via system interconnect 22, assuming the requesting master has sufficient access permissions” in paragraph 0019]; and wherein the secure user channel and the secure privilege channel enable accesses governed by hardware-based monitoring and control [e.g., “The state information may relate to, for example, debug operation, operation from unsecured or unverified memories, memory programming, direct memory access (DMA) operation, boot operation, software security verification, security level, security monitor operation, operating mode, fault monitor, external bus operation etc.” in paragraph 0027, “For example, in response to a fault monitor detecting a fault within any portion of data processing system 10, access permissions of control register 38 may be modified to restrict access upon the fault detection.  In this example, a signal from the fault monitor 
As to claim 56, Moyer et al teach to determine whether the request is a public user access; and set the DMA channel as a public user data access channel, but not as a secure channel, not as the privilege channel, and not as an instruction channel, in response to determining that the request is the public user access wherein the privilege channel enables operating system accesses [e.g., “However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “That is, for example, depending on the state of data processing system 10 at a particular point of operation, each of master 12 and 14 may either be a secured or an unsecured master” in paragraph 0016].
As to claim 57, Moyer et al teach wherein the DMA subsystem is further configured to set the DMA channel as a data access channel but not as an instruction channel in response to determining that the request is the public user access [e.g., “However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “The access request can be, for example, a read request or a write request for either data or instructions.  Memory controller 32, in response to a read access request, provides the requested information (data or instructions) back to the requesting master via system interconnect 22, assuming the requesting master has sufficient access permissions” in paragraph 0019].
As to claim 58, Moyer et al teach to determine whether the request is a secure access or a public access; set the DMA channel as a secure channel or as a public channel in response to determining that the request is the secure access; and set the 
As to claim 59, Moyer et al teach wherein the DMA subsystem is further configured to set the DMA channel as a public channel or as a secure user data access channel, but not as the secure privilege channel and not as a secure instruction channel, in response to determining that the request is the secure user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “The access request can be, for example, a read request or a write request for either data or instructions.  Memory controller 32, in response to a read access request, provides the requested information (data or instructions) back to the requesting master via system interconnect 22, assuming the requesting master has sufficient access permissions” in paragraph 0019; “That is, modified access permissions 66 may include permissions from access protection control register 38 that are not currently being modified.  Note also that modified access 
As to claim 60, Moyer et al teach wherein the DMA subsystem is further configured to determine whether the request is a secure privilege access; and set the DMA channel as a public channel, as a secure channel, as the user channel, as the privilege channel, as a data access channel, or as an instruction channel in response to determining that the request is the secure privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “That is, for example, depending on the state of data processing system 10 at a particular point of operation, each of master 12 and 14 may either be a secured or an unsecured master” in paragraph 0016; “The access request can be, for example, a read request or 
As to claim 61, Moyer et al teach wherein the DMA subsystem is further configured to: determine whether the request is a public privilege access; and set the DMA channel as the public user channel or as a public privilege data access channel, but not as a secure channel and not as a public privilege instruction channel, in response to determining that the request is the public privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent 
As to claim 62, Moyer et al teach wherein the DMA subsystem is further configured to: determine whether the request is a functional access or a debug access; set the DMA channel as a functional channel or as a debug channel in response to determining that the request is the functional access; and set the DMA channel as the functional channel but not as the debug channel in response to determining that the request is the debug access [e.g., “For example, a secure master may have limited 
As to claim 63, Moyer et al teach wherein the DMA subsystem is further configured to: determine whether the request is a secure privilege access; and set the DMA channel as the secure privilege channel or as a secure instruction channel only if the request is the secure privilege access [e.g., “For example, a secure master may 
As to claim 64, Moyer et al teach wherein the DMA subsystem is further configured to: determine whether the request is a secure access; and set the DMA channel as a secure user data access channel or as a public privilege instruction channel only if the request is the secure access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “That is, for example, depending on the state of data processing system 10 at a particular point 
As to claim 65, Moyer et al teach wherein the DMA subsystem is further configured to: determine whether the request is a secure access; determine whether the request is a privilege access; and set the DMA channel as a public privilege data access channel or as a public user instruction channel only if the request is the secure access or the privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows 
As to claim 66, Moyer et al teach wherein the DMA subsystem is further configured to set the DMA channel as a public user data access channel regardless of whether the request is a secure access or a public access and regardless of whether the request is the privilege access or a user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely 
As to claim 67, Moyer et al teach receiving a third request to configure the DMA channel: determining that the third request is a public user access; and setting the DMA channel as a public user data access channel, but not as a secure channel, not as the privilege channel, and not as an instruction channel, in response to determining that the third request is the public user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “That is, for example, depending on the state of data processing system 10 at a particular point of operation, each of master 12 and 14 may either be a secured or an unsecured master” in paragraph 0016; “The access request can be, for example, a read request or a write request for either data or 
As to claim 68, Moyer et al teach setting the DMA channel as a data access channel but not as an instruction channel in response to determining that the third request is the public user access [e.g., “However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “The access request can be, for 
As to claim 69, Moyer et al teach receiving a third request to configure the DMA channel: determining that the third request is a secure access or a public access; setting the DMA channel as a secure channel or as a public channel in response to determining that the third request is the secure access; and setting the DMA channel as the public channel but not as the secure channel in response to determining that the third request is the public access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of 
As to claim 70, Moyer et al teach setting the DMA channel as a public channel or as a secure user data access channel, but not as the secure privilege channel and not as a secure instruction channel, in response to determining that the request is the secure user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “The access 
As to claim 71, Moyer et al teach receiving a third request to configure the DMA channel: determining that the third request is a secure privilege access; and setting the DMA channel as a public channel, as a secure channel, as the user channel, as the privilege channel, as a data access channel, or as an instruction channel in response to determining that the third request is the secure privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the 
As to claim 72, Moyer et al teach receiving a third request to configure the DMA channel: determining that the third request is a public privilege access; and setting the DMA channel as the public user channel or as a public privilege data access channel, but not as a secure channel and not as a public privilege instruction channel, in response to determining that the third request is the public privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that 
As to claims 73 and 77, Moyer et al teach a system, comprising
a processor [e.g., “master 12 and master 14 may be processors” in paragraph 0016];
a direct memory access (DMA) subsystem [e.g., “memory controller 32” receiving state information 60 related to DMA operation for accessing non-volatile memory 36 from a DMA circuitry in paragraphs 0027, 0016] coupled to the processor, wherein the DMA subsystem includes a DMA channel [e.g., “Access control circuitry 42 provides access allowed indicators 68 (which may include one or more indicators) to memory access circuitry 44” in paragraph 0014; “In operation, masters 12 and 14 request use of system interconnect 22 to request access to other slaves 20, to peripherals 18, or to non-volatile memory 36 via memory controller 32” in paragraph 0019];
an L3 interconnect [e.g., SYSTEM INTERCONNECT 22, MEMORY CONTROLLER 32 in fig. 1] coupled to the DMA subsystem; and 
a component [e.g., one of Ref. Nos. 12-20 in fig. 1; “particular master” in paragraph 0025; one of “any number of masters as needed” in paragraph 0016; or one of “various places” sending state information 60 which includes DMA operation in paragraph 0027] coupled to the L3 interconnect and configured to communicate, via the L3 interconnect, to the DMA subsystem a request to configure the DMA channel [e.g., “A method and apparatus for determining access protection (96) includes receiving a plurality of access requests (84) corresponding to a plurality of masters (12, 14)” in Abstract; “In operation, masters 12 and 14 request use of system interconnect 22 to request access to other slaves 20, to peripherals 18, or to non-volatile memory 36 via memory controller 32.  A requesting master can provide an access request, via system 
wherein the DMA subsystem configured to:
determine whether the request is a secure privilege access, a secure user access, or a public privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “That is, for example, depending on the state of data processing system 10 at a particular point of operation, each of master 12 and 14 may either be a secured or an unsecured master” in paragraph 0016; “The access request can be, for example, a read request or a write request for either data or 
set the DMA channel as a secure privilege channel or as a secure instruction channel only if the request is the secure privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, 
set the DMA channel as a secure user data access channel or as a public privilege instruction channel only if the request is the secure privilege access or the secure user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows 
set the DMA channel as a public privilege data access channel or as a public user instruction channel only if the request is the secure privilege access, the secure user access, or the public privilege access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master 
As to claim 74, Moyer et al teach wherein the secure privilege channel, the public privilege instruction channel, and the public privilege data access channel enable operating system accesses, and wherein the secure privilege channel, the secure instruction channel, and secure user data access channel enable accesses governed by hardware-based monitoring and control [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “That is, for example, depending on the state of data processing system 10 at a particular point of operation, each of master 12 and 14 may either be a secured or an unsecured master” in paragraph 0016; “The access request can be, for example, a read request or a write request for either data or instructions.  Memory controller 32, in response to a read access request, provides the 
As to claim 75, Moyer et al teach wherein the DMA subsystem is further configured to set the DMA channel as a public user data access channel regardless of whether the request is the secure privilege access, the secure user access, the public privilege access, or a public user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a 
As to claim 76, Moyer et al teach wherein the DMA subsystem is further configured to: determine whether the request is a functional access or a debug access; set the DMA channel as a functional channel or as a debug channel in response to determining that the request is the functional access; and set the DMA channel as the functional channel but not as the debug channel in response to determining that the request is the debug access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the 
As to claim 78, Moyer et al teach wherein the secure privilege channel, the public privilege instruction channel, and the public privilege data access channel enable operating system accesses, and wherein the secure privilege channel, the secure instruction channel, and secure user data access channel enable accesses governed by hardware-based monitoring and control [e.g., “For example, a secure master may have 
As to claim 79, Moyer et al teach setting the DMA channel as a public user data access channel regardless of whether the request is the secure privilege access, the secure user access, the public privilege access, or a public user access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “Therefore, one embodiment of the present invention allows the contents of slaves or peripherals, such as, for example, a non-volatile memory, to be secured in a manner which allows program execution to proceed from the non-volatile memory when operating in a secured state, but to prevent unauthorized accesses from occurring when operating in a less-secured state. … Also, as will be described further below, state information may include any type of information relating to the state of the data processing system, such as, for example, information relating to enablement of debug mode, execution of programs from unsecured or unverified memory regions, reprogramming of portions of nonvolatile memories, etc.” in paragraph 0012; “The access request can be, for example, a read request or a write 
As to claim 80, Moyer et al teach determining whether the request is a functional access or a debug access; setting the DMA channel as a functional channel or as a debug channel in response to determining that the request is the functional access; and setting the DMA channel as the functional channel but not as the debug channel in response to determining that the request is the debug access [e.g., “For example, a secure master may have limited accessibility or may execute instructions that are completely controlled by the manufacturer of the master or SoC (i.e. the software running on the secure master can be considered as trusted or secure software).  However, an unsecure master may be a general applications processor that may be receive and execute third-party software (e.g. user developed software) or any other untrusted software (where the contents and the function of the software are generally unknown)” in paragraph 0011; “The state information may relate to, for example, debug operation, operation from unsecured or unverified memories, memory programming, direct memory access (DMA) operation, boot operation, software security verification, security level, security monitor operation, operating mode, fault monitor, external bus .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Orion et al [US 2009/0177830 A1] teach S bit indicating secure/non-secure mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        1/6/2022